UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 15-4474


UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,

          v.

TONY LEE DRUM,

                 Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Max O. Cogburn, Jr.,
District Judge. (3:14-cr-00232-MOC-1)


Submitted:   March 14, 2016                 Decided:   March 24, 2016


Before KING, WYNN, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Randolph Marshall Lee, Charlotte, North Carolina, for Appellant.
Jill Westmoreland Rose, United States Attorney, Amy E. Ray,
Assistant United States Attorney, Asheville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Tony      Lee    Drum      pled    guilty     to    two        counts    of   harboring,

transporting, providing, obtaining, and maintaining a person who

had not attained the age of 18 years, knowing that the person

would be caused to engage in a commercial sex act, in violation

of    18    U.S.C.     § 1591(a)(1),           (b)(2)     (2012),       and    two   counts      of

transporting an individual who had not attained the age of 18

years in interstate commerce with the intent that the individual

engage      in   prostitution,            in   violation        of     18   U.S.C.    § 2423(a)

(2012).       A presentence report (PSR) calculated Drum’s Guidelines

range under the U.S. Sentencing Guidelines Manual (2014) at 188

to    235     months’        imprisonment.           Drum       objected       to    the    PSR’s

assignment of enhancements under USSG §§ 2G1.3(b)(2)(B), (4)(A),

and    3A1.1(b)(1).             After      conferring          with    Drum,    however,         his

counsel stated at sentencing that Drum would “abandon” those

objections        and        that     the       parties         were        making    a        joint

recommendation          to     the   district        court      for     a   sentence       of    188

months’ imprisonment.                The district court sentenced Drum to four

concurrent        terms      of     188    months’      imprisonment           and   supervised

release for a term of life.

       On appeal, Drum challenges his sentence, arguing that the

waiver      of    his     right      to    object,        or    the     withdrawal        of    his

objections, was not knowing and voluntary because the district

court did not inquire whether he personally wished to withdraw

                                                 2
his objections.          He thus asserts that, as a consequence, this

court should vacate his sentence.

       We review de novo the validity of a defendant’s waiver of

objections to a PSR, examining the totality of the circumstances

to   determine        whether    the    defendant’s       waiver    was     knowing     and

voluntary.        United      States     v.     Robinson,    744    F.3d       293,   298-99

(4th Cir. 2014).          After review of the record and the parties’

briefs, we conclude that, even if Drum did not validly waive his

challenge to the application of the Guidelines enhancements, he

fails to establish any plain error warranting vacatur of his

sentence.       See United States v. Hargrove, 625 F.3d 170, 183-84

(4th    Cir.    2010)    (holding       that,     where     specific      allegation     of

sentencing error is not made below, review on appeal is for

plain error); see also Henderson v. United States, 133 S. Ct.

1121, 1126-27, 1130-31 (2013) (setting forth elements of plain

error standard).          Drum does not argue that the district court

erred in applying the enhancements under USSG §§ 2G1.3(b)(2)(B),

(4)(A), and 3A1.1(b)(1).                He further has not asserted that any

error    in    the    application       of    those   enhancements         affected     his

substantial rights.             See United States v. Hernandez, 603 F.3d

267,    273    (4th    Cir.     2010)    (“To     demonstrate      that    a    sentencing

error affected his substantial rights, Hernandez would have to

show that, absent the error, a different sentence might have

been imposed.”).          He also presents no argument challenging the

                                              3
imposition   by   the    district    court   of   the   lifetime    term   of

supervised release.

     Because Drum fails to establish plain error by the district

court, the predicate to his claim on appeal that his sentence

should be vacated is not established.             We therefore reject the

claim and affirm the district court’s judgment.               We dispense

with oral argument because the facts and legal contentions are

adequately   presented    in   the   materials    before   this    court   and

argument would not aid the decisional process.

                                                                    AFFIRMED




                                      4